 


 
HEROES OVER EUROPE
 
PUBLISHING AGREEMENT
 


 
This Publishing Agreement, dated as of June 20, 2008, is by and between Atari
Interactive, Inc. (“Atari”), a Delaware corporation with its headquarters at 417
Fifth Ave., New York, NY 10016, and Red Mile Entertainment, Inc. (“Licensor”),
whose address and other identifying information are provided in Exhibit A to
this Agreement.  The parties agree as follows.
 
 
PURPOSE
 
Licensor controls certain Intellectual Property Rights with respect to the
Heroes over Europe interactive game franchise, and Licensor or its third-party
contractors have developed or are in the process of developing an interactive
software game for the Sony Playstation 3, Microsoft Xbox 360 and personal
computer (PC) platforms, working title “Heroes over Europe”, derived from such
property (collectively, the “Title”), which, subject to the terms and conditions
of this Agreement, the parties desire to be published by Atari.  This Agreement,
including the attached Exhibits and Addenda, states the terms and conditions
agreed to by the parties with respect to such development and publishing. Unless
otherwise specified, all capitalized terms used in this Agreement and attached
Exhibits and Addenda shall be understood as defined in the attached Glossary
Addendum.
 
 
AGREEMENT
 
1.           Development and Delivery
 
1.1
Deliverables and Milestones.  Licensor agrees to perform and complete each
Milestone and to develop and deliver the Deliverables, in accordance with the
Milestone, Deliverable and Payment Schedule (Exhibit B); the Specifications
(Exhibit C); and the Compensation Schedule (Exhibit D).

 
1.2
Change Requests.  Any changes to the Specifications proposed by Licensor or
Atari shall be subject to mutual approval by the parties.

 
1.3
Progress Reports. On or before the tenth (10th) day of each calendar month
during which any development hereunder remains uncompleted, Licensor shall
deliver to Atari a progress report in a form reasonably acceptable to Atari
describing all tasks completed during the preceding month and all problems
encountered in the course of development hereunder.  If Atari so requests,
Licensor shall contact and meet with Atari’s Representative in connection with
the progress report. In addition, Licensor shall contact Atari’s Representative
promptly by telephone upon discovery of any problem that will materially delay
development work or Licensor’s ability to conform to the Specifications, and
thereafter promptly confirm such report in writing. Upon reasonable notice,
Atari’s Representative may call on Licensor at Licensor’s place of business,
review the status of development with the persons rendering performance for
Licensor, inspect work in process, and review the application of development
funds which have been provided by Atari.

 
1.4
Deliverable Materials. All development work hereunder shall be fully documented
in accordance with applicable professional standards. Any Deliverable comprising
computer programs or structured data of any type shall be accompanied by
complete Source Materials (excluding Source Code except that in the event of
termination by Atari for breach in accordance with Section 15.1 or a default in
development in accordance with Section 2.2(b). If applicable, the Deliverables
shall also contain the complete text for any Instructional Materials.

 
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
 
1

--------------------------------------------------------------------------------


 
 
 
1.5
Assistance.  In the event that Atari shall need to make use of any Source
Materials, Licensor shall provide reasonable consultation to Atari so that
Atari’s responsible personnel may understand the contents, meaning and/or
operation of any materials included in such Source Materials.

 
1.6
Development Aids. In the event of Licensor’s material breach of this Agreement
and only for the purposes of completing any necessary development work
hereunder, maintaining the Title and/or Deliverables, or for creating any
localizations of the Title, Licensor hereby grants to Atari a non-exclusive
license to use, copy, adapt, modify, publicly perform, publicly display,
transmit and create Derivative Works of all Development Aids that are not
generally commercially available and Derivative Works thereof, or have third
parties perform such activities, for so long as Atari has distribution rights to
the Title and/or Deliverables pursuant to this Agreement.  In the event of such
breach, (i) Licensor shall deliver such Development Aids as applicable to any
Deliverables delivered to date and (ii) Licensor shall deliver a list of
commercially available Development Aids that it used in creating such
Deliverable along with a description of how such Development Aids were used.

 
1.7
Persons Rendering Performance.  Unless otherwise agreed as set forth below,
Licensor shall render the services to be performed hereunder through its
employees. If Licensor wishes to perform its obligations through the services of
any other Person, Licensor shall first obtain the written consent of Atari,
which consent shall not be unreasonably withheld or delayed; Atari hereby
acknowledges Transmission Games as the developer of the Title Platform versions
to be delivered by Licensor hereunder. This consent, however, may be conditioned
on a screening interview, on the execution of an affidavit of non-exposure to
third-party trade secrets, or on other precautions deemed reasonable by Atari,
and Atari may limit such consent to the performance of certain specified tasks.

 
1.8
Editorial Review. Atari shall have ongoing and final editorial authority as to
the content, look and feel and all other aspects of the Deliverables, in
consultation with Licensor and subject to the criteria in the Specifications.

 
1.9
Pre-submission Testing. Each Deliverable shall be thoroughly tested by Licensor,
prior to delivery to Atari.  Delivery thereof to Atari shall constitute a
certification of Licensor’s good faith belief that the delivered item meets the
applicable acceptance criteria under this Agreement.  Atari shall perform
quality assurance testing on the delivered and accepted Beta Deliverable and all
Deliverables thereafter, including testing for all localized SKUs, and Licensor
shall promptly rectify all Program Errors identified via such testing.

 
1.10
Time. Licensor and Atari agree that time is of the essence for this Agreement
and for all the terms and conditions contained herein.

 
1.11
Localizations. Atari shall (at its cost) translate all text and audio dialogue
appearing in the Title (including, without limitation, user instructions related
to the Title, screen text and fonts, and audio tracks if applicable) into the
Localization languages specified in Exhibit C. Licensor shall supply to Atari
all reference, instruction and other associated materials, in document and
computer readable formats, necessary to allow Atari perform such translations
(the “Localization Kit”). Such Localizations shall be integrated into the Title
by Licensor for potential Royalties only and without any additional advances or
other fees.  The creation of any translation into Localization languages not
specified in Exhibit C shall be performed by Atari (at its cost), provided that
Licensor shall integrate any such additional Localizations into the Title, and
Atari shall not contract with third parties for any such integration services,
provided that, with respect to Eastern European language Localizations only,
Atari shall have the right at its sole option to contract with third parties to
perform such translation and/or integration services in lieu of Licensor (the
“Independent Localizations”).  In connection with the Independent Localizations,
Licensor shall provide Atari with all Source Materials necessary for such third
party/ies to integrate and/or recompile the applicable translations in order to
create such Eastern European-language Localizations (the “Integration Kit”).

 
1.12
Communications with Licensor. Consistent with Licensor’s rights under its
development agreement with Transmission Games, Licensor shall use its best
efforts to facilitate direct communications between Atari and Transmission
Games, including both on-site and remote communications and/or site
visits.  Licensor represents and warrants that nothing in such development
agreement prevents or will prevent direct communications between Atari and
Transmission Games.

 
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
 
2

--------------------------------------------------------------------------------


 
2.           Acceptance
 
2.1
Acceptance Procedure. Licensor will notify Atari, in writing, when it believes
it has completed a Milestone and will, together with such notification, provide
Atari with materials in support of its proposed Milestone completion. Atari will
evaluate the materials submitted by Licensor as evidence of completion of the
Milestone. Atari agrees that when it has made a finding as to whether Licensor
has completed a Milestone in accordance with the applicable Specifications, it
will promptly provide a written acceptance or rejection (an “Evaluation”) of the
Milestone to Licensor, using the Milestone Evaluation Form as set forth in
Exhibit E.  Atari shall be deemed to have rejected any Milestone for which Atari
fails to provide Licensor an Evaluation within fifteen (15) business days
following Atari’s receipt thereof.  If Atari fails to provide such written
evaluation to Licensor within such period, Licensor may provide notice of a
follow-up request to Atari for approval of the applicable Milestone (a
“Follow-Up Approval Request”).  Failure by Atari to give written approval or
disapproval within five (5) business days from the date of a Follow-Up Approval
Request will be deemed approval with respect to the subject Milestone.  Any
notice of rejection shall set forth in reasonable detail the basis for Atari’s
rejection. Upon receipt of a written notice of rejection, Licensor shall
promptly correct the identified deviations from the Specifications, and each
such item shall again be subject to the acceptance procedure described herein.

 
2.2
Default in Development. In the event Licensor shall fail to deliver as required
under Section 1 within [***] after the time provided in the Milestone Schedule,
or shall have failed to correct a deviation from the Specifications within [***]
after Atari’s initial notice thereof under Section 2.1, or within such extended
period for performance as may have become applicable pursuant to clause [a]
below, or if Licensor breaches its obligations with regard to product support
under Section 3, then Atari, at its sole option, and without prejudice to such
other legal rights as it may have hereunder or otherwise, may:

 
 
[a]
extend the time for Licensor’s performance, in which case the Royalty Reduction
(as defined below) shall apply;

 
 
[b]
undertake completion of the deficient item itself or with the services of any
third party, with the right to use in connection therewith any Source Materials
previously delivered or due to Atari pursuant to this Agreement, and deduct its
fully burdened costs thereof (including without limitation royalties, if any,
paid to others) from any amounts due to Licensor hereunder; or

 
 
[c]
in the further event of a failure to deliver as required under Section 1 within
[***] after the time provided in the Milestone Schedule, upon notice to Licensor
(a “Production Take-Over Notice”), immediately take over production of the
Title, making all unpaid payments to Transmission Games directly, on Licensor’s
behalf (unless a Licensor Insolvency Event has occurred), in accordance with
Exhibit B, Schedule 1 for the Title and reducing the corresponding fees due to
Licensor upon approval of the applicable Milestones by the amount of such
payments made directly to Transmission Games (a “Production Take-Over”).  In the
event of a Production Take-Over, and in the further event of a failure to
deliver Milestone Eight (Gold Master) within [***] of the time provided in the
Milestone Schedule, then (i) the fee due to Red Mile upon approval of Milestone
Eight shall automatically be deemed to be reduced by [***] and (ii) royalty rate
applicable at such time (inclusive of any Royalty Reduction) shall be further
reduced by [***].

 
As used herein, a “Royalty Reduction’ means an automatic penalty in the form of
a reduction of the royalties otherwise payable to Licensor hereunder in the
following amounts:  for a failure to deliver the applicable Milestone within
[***] of the time provided in the Milestone Schedule, a reduction of such
royalties by [***]; for a failure to deliver the applicable Milestone within
[***] of the time provided in the Milestone Schedule, a reduction of such
royalties by [***]; and for a failure to deliver the applicable Milestone within
[***] of the time provided in the Milestone Schedule, a reduction of such
royalties by [***].  Notwithstanding anything herein to the contrary, no Royalty
Reduction shall apply in the event that the Gold Master, including Title
versions for all Platforms and all Localizations (other than the Non-EFIGS
Localizations), are delivered to Atari by February 20, 2009.
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
 
 
3

--------------------------------------------------------------------------------


 
3.           Product Support
 
3.1
Support Services and Assistance; Technical Consultation. Licensor agrees to
provide the support services and assistance set forth in the Support Schedule.
In addition, Licensor agrees to make its development personnel or those of its
third-party contractors reasonably available for telephone consultation and
in-person assistance (at Atari’s expense for reasonable and documented travel
and lodging expenses) for purposes of assisting Atari and its contractors in
connection with the Deliverables and in connection with product demonstrations.

 
3.2
Limited Warranty. Licensor warrants that during the Term each Deliverable and
the Title shall be free from any condition affecting it that renders the
marketing or use of such Deliverable or the Title into which it is incorporated
for its intended purpose difficult or impracticable (a “Material Defect”), and
that each such Deliverable and the Title shall appear and perform in all
respects substantially in accordance with the Specifications.  Licensor shall
use its best efforts to submit to Atari as quickly as possible and at no charge
to Atari all changes necessary to correct Material Defects as to which Atari
notifies Licensor in writing.  In the event that Licensor is unable to deliver
to Atari any such change within ten (10) days, Licensor shall notify Atari in
writing as to the status of such change and its estimated date of
completion.  For one (1) year following the expiration of the Term or earlier
termination of this Agreement, Licensor shall provide to Atari this same limited
warranty, provided that Licensor shall not be obligated to supply with any
changes that are required because of changes to operating systems, system
hardware or system software that are released following such expiration or
termination.

 
3.3
Exclusions. The limited warranty set forth in Section 3.2 shall not apply to
defects in or resulting from programs or materials or portions thereof supplied
to Licensor by Atari or any of Atari’s agents or contractors.

 
 
4.           License Grants
 
4.1
Distribution License to Atari. Licensor hereby grants to Atari during the Term
(and the sell-off period as described below) an irrevocable, exclusive (other
than during the sell-off period) license to make, use, publish, sell, offer for
sale, distribute, reproduce, transmit, publicly perform, and publicly display
(and/or have third-parties perform the foregoing) the Deliverables and the Title
and the Intellectual Property and Intellectual Property Rights with respect
thereto as reasonably necessary or useful for Atari to manufacture, market,
sell, license, distribute and promote the Title (either as delivered by Licensor
or as modified by Atari), the Exclusive Derivative Products and the Ancillary
Products, in each case without further approval by Licensor.  Licensor hereby
agrees that, pursuant to this license, Atari shall have the exclusive right
during the Term to publish market, distribute, sell, license and otherwise
exploit the Title for the Platforms, the Exclusive Derivative Products and the
Ancillary Products.

 
4.2
Support License to Atari. Licensor hereby grants to Atari during the Term and
the sell-off period and for one (1) year thereafter an irrevocable license to
make, use, sell, offer for sale, distribute, reproduce, transmit, publicly
perform, and publicly display (and/or have third-parties perform the foregoing)
the Deliverables and the Title and the Intellectual Property and Intellectual
Property Rights with respect thereto as necessary in Atari’s discretion for
Atari to maintain, support, upgrade, repair, or replace the Title and units of
the Title (either as delivered by Licensor or as modified by Atari).

 
4.3
Exclusivity. During the Term, Licensor shall not offer or license to any other
Person any interactive game product or the right to distribute or produce any
such product based on the HEROES OVER EUROPE property for the Platforms (or any
successors thereto), including, without limitation, any such product distributed
by means of an electronic download, any such product made available for play
from an online or Internet site (including, without limitation, an Internet
service provider or online system), or any such product sold with computer or
multimedia hardware, modems or other peripherals.  In addition, during the
Holdback Period, Licensor shall not, directly or indirectly (i) engage in the
development, publishing, licensing or production of any product of the Game Type
or (ii) enter into any agreement with any third party with respect thereto.

 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
 
4

--------------------------------------------------------------------------------


 
 
 
4.4
Term and Territory.  The term of this Agreement shall commence on the effective
date and expire on the seventh (7th) anniversary of the Initial Release (the
“Initial Term”), provided that the Initial Term (and each Renewal Term, if any)
shall automatically be extended for an additional one (1) year period as from
expiration of the Initial Term or Renewal Term, as applicable  (each, a “Renewal
Term” and, together with the Initial Term, the “Term”) unless either party
terminates this Agreement via notice no later than ninety (90) days prior to the
expiration of the Initial Term or the current Renewal Term, as applicable.  The
rights granted to Atari hereunder shall be effective throughout the United
States, its territories and possessions (“Domestic Territory”) and the remainder
of the world other than the Domestic Territory (“International
Territory”).  (The Domestic Territory and the International Territory are
jointly referenced herein as the “Territory.”)

 
4.5
Moral Rights.  Subject to Licensor’s approval rights, as set forth in Section
5.5 below, and so long as Atari is in compliance with such approval rights,
Licensor expressly assigns to Atari any and all rights of paternity or
integrity, rights to claim authorship, to object to any distortion, mutilation
or other modification of, or other derogatory actions in relation to any
Deliverables and/or Title, whether or not the foregoing would be prejudicial to
Licensor’s honor or reputation, and any similar right, existing under judicial
or statutory law of any country in the world, or under any treaty (“Moral
Rights”), regardless of whether such right is denominated or generally referred
to as a moral right.  Licensor hereby irrevocably transfers and assigns to Atari
any and all Moral Rights that Licensor may have in any Deliverables or
Title.  Licensor hereby forever waives and agrees never to assert any and all
Moral Rights it may have in the Deliverables or Title.

 
4.6
Atari’s Retained Rights.  Atari retains complete ownership of all Intellectual
Property, Intellectual Property Rights, and know-how supplied to Licensor by
Atari or any of Atari’s contractors or agents. Licensor shall not have any
right, title, license, or other form of ownership interest in any of Atari’s
Intellectual Property or Intellectual Property Rights existing as of the date of
this Agreement, Intellectual Property or Intellectual Property Rights later
developed by Atari, or any Intellectual Property or Intellectual Property Rights
supplied to Licensor by Atari or by Atari’s contractors or agents. Licensor’s
use of any such Atari’s Intellectual Property or Intellectual Property Rights
shall be only for the purpose of performing Licensor’s obligations under this
Agreement, in accordance with the Specifications, for developing the
Deliverables, and Licensor shall not under any circumstances have any other or
further right or license whatsoever with respect thereto.

 
4.7
Future Products.  Atari shall have the exclusive right throughout the Term,
subject where applicable to the Developer First Refusal, to develop, publish and
otherwise exploit any expansion packs, add-on packs, premium modules, DLC,
Ports, or conversions of the Title (collectively, the “Exclusive Derivative
Products”).  [***]

 
 
5.           Intellectual Property Rights
 
5.1  
Licensor’s Trademarks.  Use of the “HEROES OVER EUROPE” trademark (or other
trademarks of Licensor) in connection with the Title, and the goodwill
associated therewith, shall inure to the benefit of Licensor.  Atari shall have
no right, title and interest in or to such trademarks or Licensor’s copyrights
or patents, except to the limited extent of the license to use the same pursuant
to this Agreement. Upon request, Atari agrees to deliver to Licensor free of
cost six (6) samples of the Title together with its packaging material for
trademark registration purposes in compliance with applicable laws.  Atari
further agrees to provide Licensor with the date of the first use of the Title
in interstate and intrastate commerce.  If Atari requests that Licensor obtain
trademark or copyright protection with respect to the “HEROES OVER EUROPE”
trademark (or other trademarks or copyrights with respect to the Deliverables
and the Title) in any country in the Territory where Licensor had not previously
obtained such protection, then Licensor agrees to take reasonable actions to
obtain such protection.

 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
5

--------------------------------------------------------------------------------


 

 
5.2  
Trademark and Copyright Notices.  Each Deliverable, where applicable, shall bear
a copyright notice and a trademark notice in the name of Licensor and any other
parties with an interest therein.  Atari shall not remove such notice(s) from
the Title and shall cause to be affixed on each unit of the Title manufactured,
distributed, or sold under this Agreement, and on advertising, promotional, and
packaging material with respect thereto, an appropriate credit notice as
reasonably necessary to protect any trademark, copyright or other rights of
Licensor in the Title.  The appropriate Licensor notice is as follows:
“(c)[year] [Licensor].  “[Trademark] is a trademark of [Licensor]”. The year
referred to in the copyright notice is the year in which the particular
rendition of the Title was first published.  If reasonably necessary because of
space constraints, Atari may use the following short-form notice “[Property
Name] ®&(c) [Licensor].”



5.3  
Atari’s Rights.  Notwithstanding anything else herein to the contrary, it is
hereby further agreed that Atari shall own the copyright in any instructions or
rules for the Title (except to the extent that the same were included in the
Deliverables) and Exclusive Derivative Products, and/or unrelated insert or
in-pack which may be published, included, and/or offered for sale in conjunction
with the Title; provided, however, that this shall not be deemed to grant to
Atari any right in the  underlying “HEROES OVER EUROPE” property (including,
without limitation, all Intellectual Property and Intellectual Property Rights
with respect thereto) itself.  Atari shall also hold the copyright in any
packaging, wrapping, advertising, and/or promotional material relating to the
Title, or in any other written or printed material created by Atari (or its
contractors), which pictures, depicts, or describes the Title; provided,
however, that this shall not be deemed to grant to Atari any right in the
underlying “HEROES OVER EUROPE” property.  It is understood that Atari may place
appropriate copyright and other notices on the Title and such material,
including, without limitation, if applicable, credits for any third-party
contractor of Atari.



5.4  
Offensive Litigation.  Atari shall assist Licensor, to the extent reasonably
necessary, in the procurement of any protection or to protect any of Licensor's
rights to the Title, and Licensor, if it so desires, may commence or prosecute
any claims or suits in its own name and at its sole cost and expense.  Upon the
prior written consent of Atari, which shall not be unreasonably withheld or
delayed, such claim or suit may be commenced or prosecuted in the name of Atari
or with both Atari and Licensor joined as parties thereto. Any and all sums
collected or recovered in any such suit or suits, whether by decree, judgment,
settlement or otherwise, will belong exclusively to Licensor.  Upon request of
Licensor, Atari will execute all papers, testify on all matters and otherwise
cooperate in every way necessary and desirable for the prosecution of any such
action or proceeding, and Licensor will reimburse Atari for the expenses
incurred as a result of such cooperation.  Atari shall notify Licensor in
writing of any infringements or imitations by others of the Licensor’s property
on articles similar to the Title if and when such become known to
Atari.  Licensor shall have the sole right to determine whether or not any
action shall be taken on account of such infringements; provided, however, that
if Licensor fails to do so promptly upon request of Atari, then Atari may
institute any such suit or take any action on account of any such infringements,
provided that Atari has obtained the prior written consent of Licensor to do so,
which shall not be unreasonably withheld or delayed.  Should Atari receive
Licensor's consent as aforesaid and institute or prosecute any action or
proceeding against third parties for or by reason of any unlawful infringement
of the rights granted to Atari under this Agreement, such action or proceeding
will be instituted, maintained, and/or prosecuted solely at the cost and expense
of Atari, and any and all sums collected or recovered in any such suit or suits,
whether by decree, judgment, settlement or otherwise, will belong exclusively to
Atari.  Upon request of Atari, Licensor will execute all papers, testify on all
matters and otherwise cooperate in every way necessary and desirable for the
prosecution of any such action or proceeding, and Atari will reimburse Licensor
for the expenses incurred as a result of such cooperation.



5.5  
Licensor hereby, on behalf of itself, its employees and its contractors,
irrevocably waives and agrees never to assert against Atari, any and all moral
or “droit moral” rights that Licensor, its employees or its contractors may have
in or with respect to the Specifications, Deliverables, Title, the Software and
Licensor Trademarks, even after expiration or termination of this Agreement.
Licensor acknowledges that the Title is created for a commercial
purpose.  Except as expressly provided otherwise herein, the rights licensed to
Atari hereunder shall give Atari or any third party designated by Atari, the
unlimited right to manufacture,

 
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
6

--------------------------------------------------------------------------------


 


  
sell, sublicense or otherwise vend the Title, the Exclusive Derivative Products
and Ancillary Products, by any method in which Atari desires, and to use any
trademarks, trade names or labels in connection therewith, subject to the
trademark notice provisions set forth in Exhibit A hereto and the restrictions
and reserved rights of Licensor contained herein.

 

 
5.6  
License to Use Licensor Trademarks.  Licensor hereby grants Atari, its licensee
or sublicensee a non-exclusive license to use such Licensor Trademarks for use
in the Title, the Exclusive Derivative Products and/or Ancillary Products to
fulfill its obligations under Section 5.2 hereinabove as publisher for the Term
and subject to the terms of this Agreement.

 
6.           Marketing and Production
 
6.1
Marketing Commitment.  Atari shall use commercially reasonable efforts to market
the Title within the Territory and shall commit to a Marketing Budget of at
least [***]. Atari has no other marketing obligations hereunder and, subject to
the foregoing commitment, Atari may devote to the Title such marketing efforts
as Atari shall determine in its sole discretion.

 
6.2
Marketing Particulars.  Except as otherwise provided in Section 6.1, Atari shall
have the exclusive right to determine, at its sole discretion, all matters
regarding the marketing of the Title, Exclusive Derivative Products and
Ancillary Products, including without limitation, all aspects of advertising;
promotion; packaging; channels and methods of distribution, including, without
limitation, any bundling or OEM arrangements; pricing; terms of sale or license;
introduction dates; the territories to be exploited; and (subject to Licensor’s
approval rights pursuant to Section 5.5) the trademarks, service marks and logos
under which the Title, Exclusive Products and/or Ancillary Products are
marketed.  Licensor shall have the right of consultation with respect to Atari’s
U.S. marketing plan for the Title.

 
6.3
Samples.  Atari shall provide without charge to Licensor fifty (50) samples of
each Title Platform version published for sale in the United States and at least
five (5) samples of every Localization published by Atari pursuant to this
Agreement.

 
7.           Compensation to Licensor
 
Atari shall pay Licensor the compensation (the “Compensation”) as defined in and
as and when set forth in the Compensation Schedule (Exhibit D). For amounts
associated with Licensor’s completion of a Milestone, Atari may withhold the
entire amount if Atari has not accepted the associated Milestone as completed
under the terms of Section 2.1.  Any amounts withheld shall be released to
Licensor if and when all Milestone development is current or with the payment
due on Final Acceptance, whichever occurs sooner, provided that this Agreement
has not as of such time been canceled or terminated.
 
8.           Attribution, Publicity and Promotional Appearances
 
8.1
Attribution. Licensor shall be entitled to such credits as are specified in the
Credit Schedule as set forth in Exhibit A attached hereto.

 
8.2
Publicity Involving Atari. Licensor shall not use Atari’s name or any of Atari’s
Intellectual Property in any press release, advertisement or promotional
materials without Atari’s prior written consent, such consent not to be
unreasonably withheld.

 
9.           Representations and Warranties
 
As an inducement to Atari entering into and consummating this Agreement,
Licensor represents, warrants and covenants as follows:
 
9.1  
Organization Representations; Enforceability. Licensor is duly organized,
validly existing and in good standing in the jurisdiction as stated in Exhibit A
to this Agreement. The execution and delivery of this Agreement by Licensor and
the transactions contemplated hereby have been duly and validly authorized by
all necessary action on the part of Licensor. This Agreement constitutes a valid
and binding obligation of Licensor enforceable in accordance with its terms.

 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
 
7

--------------------------------------------------------------------------------


 
 
9.2  
No Conflict. The entering into and performance of this Agreement by Licensor
does not and will not violate, conflict with or result in a material default
under any other contract, agreement, indenture, decree, judgment, undertaking,
conveyance, lien or encumbrance to which Licensor or any of its affiliates is a
party or by which it or any of its property is or may become subject or bound.
Licensor will not grant any rights under any future agreement, nor will it
permit or suffer any lien, obligation or encumbrances that will conflict with
the full enjoyment by Atari of its rights under this Agreement.

 
9.3  
Right to Make Full Grant. Except as set forth in Schedule 9.3 (the “Security
Interests”), Licensor has and shall have all requisite ownership, rights and
licenses to perform its obligations under this Agreement fully as contemplated
hereby and to grant to Atari all rights with respect to the Deliverables, the
Title and any Source Materials purported to be granted hereunder, including,
without limitation, the exclusivity grants contained herein, free and clear of
any and all agreements, liens, adverse claims, encumbrances and interests of any
Person, including, without limitation, Licensor’s employees, agents, artists and
contractors and such contractors’ employees, agents and artists, who have
provided, are providing or shall provide services with respect to the
development of the Deliverables and the Title.

 
9.3.1  
Security Interests.  Licensor is permitted to grant all the licenses and rights
granted to Atari hereunder pursuant to the terms of the Security Interests and
such grant does and shall not violate any representation, warranty or covenant
thereunder.

 
9.4  
Noninfringement. Nothing contained in the Deliverables or the Title, required in
the process of incorporating the Deliverables into the Title, or required in
order for Licensor to create and deliver the Deliverables and the Title under
this Agreement does or will infringe, violate or misappropriate any Intellectual
Property or Intellectual Property Right of any third party. Further, no
characteristic of the Deliverables or the Title does or will cause
manufacturing, using, maintaining or selling units of the Title containing the
Deliverables to infringe, violate or misappropriate any Intellectual Property or
Intellectual Property Right of any Person.

 
9.5  
No Pending or Current Litigation. Licensor is not involved in current
litigation, arbitration or any other claim and knows of no pending litigation,
arbitration, other claim, or fact which may be the basis of any claim regarding
any of the materials Licensor has used or will use to develop or has
incorporated or will incorporate into the Deliverables or the Title to be
delivered under this Agreement.

 
9.6  
No Harmful Content.  The Deliverables and the Title as delivered by Licensor to
Atari contain and will contain no matter which is injurious to end-users or
their property, or which is scandalous, libelous, obscene, an invasion of
privacy or otherwise unlawful or tortious.

 
9.7  
No Viruses.  Each Deliverable developed under this Agreement and the media upon
which it is delivered to Atari contain and will contain no computer viruses,
booby traps, worms, time bombs or other programming designed to interfere with
the normal functioning of the Deliverables, the Title into which the
Deliverables are and/or will be incorporated, or Atari’s or the end-user’s
equipment, programs or data.

 
9.8  
No Easter Eggs/Unauthorized Content.  Each Deliverable and the Title contain and
will contain no functionality, graphics, or audio or visual material, including
without limitation references to Licensor, Licensor’s employees or consultants,
Licensor’s competitors, Atari, or any other entity or person, unless such
material has been disclosed to, prescribed by, or supplied by Atari.

 
9.9  
First-Party Approvals.  Licensor has received concept approval for the Title
from Microsoft Corporation and Sony Computer Entertainment of America, Inc.



9.10  
Credits.  The credit requirements and other materials delivered by Licensor to
Atari, including, but not limited to, any and all third party credits under this
Agreement shall be complete and accurate and Atari shall incur no liabilities to
any third parties arising out of the use of such materials and compliance with
such credit requirements pursuant to Atari’s rights in the Title.

 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
8

--------------------------------------------------------------------------------


 

 
9.11  
Third-Party Payments.  Licensor shall be solely responsible for any and shall
pay any third party payments or residuals for use of the Title, Content, Title
engine, third party tools, and Software as contemplated and to be allowed
hereunder (including without limitation music publisher royalties, if
applicable).



9.12  
Inducement Letter.  [***]



10.           Atari’s Representations and Warranties
As an inducement to Licensor entering into and consummating this Agreement,
Atari represents, warrants and covenants as follows:


10.1
Organization Representations:  Enforceability.  Atari is a duly organized,
validly existing corporation in good standing in Delaware.  The execution and
delivery of this Agreement by Atari and the transactions contemplated hereby
have been duly and validly authorized by all necessary action on the part of
Atari.  This Agreement constitutes a valid and binding obligation of Atari
enforceable in accordance with its terms.



10.2
No Conflict.  The entering into and performance of this Agreement by Atari does
not and will not violate, conflict with or result in a material default under
any other contract, agreement, indenture, decree, judgment, undertaking,
conveyance, lien or encumbrance to which Atari is a party.  Atari will not grant
any rights under any future agreement, nor will it permit or suffer any lien,
obligation or encumbrances that will conflict with the full enjoyment by
Licensor of its rights under this Agreement.



10.3
Noninfringement.  Nothing contained in any materials supplied to Licensor by
Atari or any of Atari’s agents or contractors does or will infringe, violate or
misappropriate any Intellectual Property or Intellectual Property Right of any
third party.  Further, no characteristic of such materials does or will cause
manufacturing, using, maintaining or selling units of the Title to infringe,
violate or misappropriate any Intellectual Property or Intellectual Property
Right of any third party.

 
11.           Indemnification
 
11.1
Licensor’s Indemnification of Atari.  Licensor hereby indemnifies Atari, its
officers, directors and  employees, and agrees to defend and hold them harmless
from and against any and all liability, damage, loss or expense (including
reasonable attorneys’ fees) (A) arising from any third party claim, demand,
action or proceeding (a “Claim”) based upon (i) the alleged breach of any of
Licensor’s representations, warranties or covenants set forth in Section 9; (ii)
the failure of Licensor’s Deliverables to perform in accordance with the
Specifications; (iii) Licensor’s tortious conduct; or (iv) Licensor’s breach of
Section 13, or (B) incurred in the settlement or avoidance of any such Claim,
provided, however, that Atari shall give prompt notice to Licensor of the
assertion of any such Claim and provided further that Licensor shall have the
right to select counsel and control the defense thereof, subject to Atari’s
right to participate through counsel (at its own expense) therein.  Atari shall
have the right to withhold amounts otherwise payable to Licensor under this
Agreement not in excess of the amount reasonably believed to be subject to any
such Claim and to apply such amounts as required in satisfaction of the
foregoing indemnities.

 
11.2
Atari’s Indemnification of Licensor.  Atari hereby indemnifies Licensor, its
officers, directors, and employees, and agrees to defend and hold them harmless
from and against any and all liability, damage, loss or expense (including
reasonable attorneys’ fees) (A) arising from any third-party claim, demand,
action or proceeding (a “Claim”) based upon (i) the alleged breach of any of
Atari’s representations, warranties or covenants set forth in Section 10; (ii)
Atari’s tortious conduct; or (iii) Atari’s breach of Section 13, or (B) incurred
in the settlement or avoidance of any such Claim, provided, however, that
Licensor shall give prompt notice to Atari of the assertion of any such Claim
and provided further that Atari shall have the right to select counsel and
control the defense thereof, subject to Licensor’s right to participate through
counsel (at its own expense) therein.

 
12  
[***]

 
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
9

--------------------------------------------------------------------------------


 
 
13.           Confidentiality
 
13.1  
Preservation of Confidentiality.  Each party (“Receiving Party”) agrees that it
will hold all Confidential Information of the other party (“Disclosing Party”)
in trust for the sole benefit of the Disclosing Party and for the exercise of
the limited rights expressly granted to the Receiving Party under this
Agreement. The Receiving Party shall take all reasonable steps necessary to
preserve the confidentiality of the Confidential Information of the Disclosing
Party, including, but not limited to, those steps that the Receiving Party takes
to protect the confidentiality of its own most highly confidential information.
Except as may be expressly authorized by the Disclosing Party in writing, the
Receiving Party shall not at any time either before or after any termination of
this Agreement, directly or indirectly: (i) disclose any Confidential
Information to any person other than an employee or subcontractor of the
Receiving Party who needs to know or have access to such Confidential
Information for the purposes of this Agreement, and only to the extent necessary
for such purposes; (ii) except as otherwise provided in this Agreement,
duplicate the Confidential Information for any purpose whatsoever; or (iii) use
the Confidential Information for any reason or purpose other than as expressly
permitted in this Agreement.

 
1.  
The Receiving Party shall notify each of its employees and subcontractors to
whom it discloses or provides access to Confidential Information, that such
disclosure or access is made in confidence and, prior to such disclosure or
provision of access, the Receiving Party shall obtain such employee’s or
subcontractor’s written agreement to protect the confidentiality of the
Confidential Information.

 
13.2  
Obligations Upon Unauthorized Disclosure. If at any time, the Receiving Party
becomes aware of any unauthorized duplication, access, use, possession or
knowledge of any Confidential Information, the Receiving Party shall immediately
notify the Disclosing Party. The Receiving Party shall provide any and all
reasonable assistance to the Disclosing Party to protect the Disclosing Party’s
proprietary rights in any Confidential Information that the Receiving Party or
its employees or subcontractors may have directly or indirectly disclosed or
made available and that may be duplicated, accessed, used, possessed or known in
a manner or for a purpose not expressly authorized by this Agreement, including,
but not limited to enforcement of confidentiality agreements, commencement and
prosecution in good faith of legal action (alone or with the Disclosing Party),
and reimbursement for all reasonable attorneys’ fees (and all related costs),
costs and expenses incurred by the Disclosing Party to protect its proprietary
rights in the Confidential Information. The Receiving Party shall take all
reasonable steps requested by the Disclosing Party to prevent the recurrence of
any unauthorized duplication, access, use, possession or knowledge of the
Confidential Information.

 
13.3  
Exceptions. The foregoing restrictions will not apply to information to the
extent that the Receiving Party can demonstrate such information (i) was known
to the Receiving Party at the time of disclosure to the Receiving Party by the
Disclosing Party as shown by the files of the Receiving Party in existence at
the time of disclosure; (ii) has become publicly known through no wrongful act
of the Receiving Party; (iii) has been rightfully received from a third party
authorized by the Disclosing Party to make such disclosure without restriction;
(iv) has been approved for release by written authorization of the Disclosing
Party; or (v) has been disclosed by court order or as otherwise required by law,
provided that the Receiving Party has notified the Disclosing Party immediately
upon learning of the possibility of any such court order or legal requirement
and has given the Disclosing Party a reasonable opportunity (and cooperated with
the Disclosing Party) to contest or limit the scope of such required disclosure
(including without limitation application for a protective order).

 
13.4  
Confidentiality of Agreement. Notwithstanding Section 13.1, each party may
disclose the terms and conditions of this Agreement (i) as required by any court
or other governmental body or as otherwise required by law, provided that such
party has notified the other party immediately upon learning of the possibility
of any such requirement and has given the other party a reasonable opportunity
(and cooperated with the other party) to contest or limit the scope of such
required disclosure (including without limitation application for a protective
order); (ii) to legal counsel; (iii) in confidence, to accountants, banks, and
financing sources and their advisors; and (iv) in confidence, in connection with
the enforcement of this Agreement or rights under this
Agreement.  Notwithstanding anything to the contrary in this Agreement, the

 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
 
10

--------------------------------------------------------------------------------


 
 
 
parties shall publicly disclose the existence and general nature of this
Agreement through a joint press release, the text of which shall be jointly
approved by the parties and the timing of which shall be at Atari’s sole
discretion (the “Announcement”).  Except as provided in subsections (i) through
(iv) above, any public disclosure of the existence and/or general nature of this
Agreement prior to the Announcement by Licensor shall require prior written
consent of Atari.

 
13.5  
Return of Confidential Materials. Upon any expiration, termination or
cancellation of this Agreement or the completion of Licensor’s services
hereunder, or at any time that Atari may request, each party shall promptly
return to the other all Confidential Information in tangible form which is then
in the possession or control of such party.

 
13.6  
Notwithstanding anything to the contrary contained herein, the confidentiality
restrictions set forth herein shall not apply to Atari with respect to
disclosure to third parties necessary in connection with Atari’s or its
licensees’ or sublicensees’ exploitation of the Content, the Software, Ancillary
Products and the Title in accordance with the terms and conditions of this
Agreement.

 
14.           Termination
 
14.1  
Subject to Section 15.2, and in the event of a material breach of this Agreement
by Atari prior to completion of the Title, Licensor may terminate this Agreement
by giving thirty (30) days prior written notice.  Notwithstanding the foregoing,
this Agreement will not terminate at the end of the notice period if Atari has
cured the breach about which it has been notified. After completion of the
Title, Licensor agrees that its sole remedy for failure by Atari or its
licensees to cure, or attempt to cure, any breach hereof, including failure to
use reasonable efforts to insure that such trademark notices are placed in the
manner on the Title as directed by Licensor, shall be a legal claim for damages,
and Licensor hereby waives all rights to seek injunctive relief.

 
14.2  
Subject to Sections 15.1 and 15.2, and in addition to Atari's other termination
rights hereunder and without limiting Atari's rights or remedies at law or in
equity, Atari may upon written notice to Licensor terminate this Agreement as a
result of a material breach of this Agreement by Licensor, provided that
Licensor may cure such breach in fifteen (15) days from the date said notice is
deemed delivered as set forth in Section 20 except for termination by Atari for
material breach pursuant to Section 2.2, in which case termination shall be
deemed effective immediately.  A material breach may include, but is not limited
to, Licensor's failure to finish the Title, Licensor's ceasing to do business,
Licensor's filing for bankruptcy or otherwise being insolvent, Licensor's
failure to have the Deliverables  approved by Atari, and/or Licensor's failure
to finish the Title on time or on budget as per the Milestone schedule.  In the
event of such termination, Atari shall have no obligation to pay Licensor any
additional installments of the Compensation, and Atari shall be entitled to be
paid back or to recover any and all payments for non-approved Milestones.

 
14.3  
Subject to Section 15.2, and in addition to Atari's other termination rights
hereunder, and without limiting Atari's rights or remedies at law or in equity,
Atari may terminate this Agreement at any time prior to the Final Delivery Date,
without cause, by providing Licensor with written notice of such termination. In
the event of such termination, Atari shall have no obligation to pay Licensor
any additional installments of the Milestone payments except as set forth
herein.  If Atari has given written approval of a Milestone as set forth herein,
then Atari shall honor its payment obligations for such approved Milestone and
in addition shall pay Licensor the pro-rated amount for the then current
Milestone.

 
14.4  
Subject to Sections 15.1 and 15.2, and in addition to Atari's other termination
rights hereunder, and without limiting Atari's rights or remedies at law or in
equity, after approval of the final Deliverables by Atari, any applicable
licensor(s), and any applicable Manufacturers, Atari may terminate this
Agreement at any time for a breach of any of the representations, warranties,
obligations, or indemnifications made, or agreed to, by Licensor herein, or any
material breach of this Agreement.  In the event of such termination, Atari
shall (i) have no obligation to pay Licensor any additional Royalties hereunder,
including, but not limited to, any Royalties earned, but for which Atari has not
yet rendered an accounting.

 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
11

--------------------------------------------------------------------------------


 
 
14.5  
Subject to Section 15.2 and in addition to Atari’s other termination rights
hereunder, if a receiver, administrator, administrative receiver or manager
shall be appointed or any distress or execution or other process shall be levied
on or enforced (and not being discharged within 30 days) over the whole or any
part of Licensor's assets, or if Licensor offers to make or makes any
arrangement with or for the benefit of its creditors, or commits an act of or
files for bankruptcy, or if any petition to consider a resolution for the making
of an administration order or to wind up or dissolve Licensor shall be passed or
presented, or if Licensor ceases to carry on business, or suffers any analogous
proceedings under foreign law (any of the foregoing, a “Licensor Insolvency
Event”), then Atari shall have the right to immediately terminate this Agreement
upon written notice to Licensor.  If this Agreement is terminated pursuant to
this Section 14.5, neither this Agreement nor any right or interest herein shall
be deemed an asset in any insolvency, receivership, bankruptcy arrangement
proceedings, and neither Licensor, its receivers, representatives, trustees,
agents, administrators, successors and/or assigns shall have any right to sell,
exploit or in any way deal in any of the Title or Deliverables.  In the event
this Agreement is terminated by Atari hereunder, any and all Deliverables
created by or on behalf of Licensor hereunder shall be immediately delivered to
Atari.

 
14.6  
Notwithstanding anything to the contrary contained herein, Atari's right to
terminate this Agreement as set forth herein shall include the right to
terminate the Agreement in whole or in part.

 
14.7  
Survival.  The respective rights, obligations, representations and warranties of
the parties under Sections 1.6, 2.2, 9 through 14, 15, 16, 18, 20, and 22
through 32 shall survive any cancellation, termination or expiration of this
Agreement.

 
15.
Rights in Title and Software upon Termination

 
15.1  
In the event Atari terminates this Agreement for a material breach by Licensor
prior to the delivery of the final Deliverables as set forth in Section 14 above
or in accordance with Section 14.5, Atari may, in its sole discretion, within
sixty (60) days of the notice of termination elect to retain all rights licensed
to it hereunder with respect to the Title, Software and Content.  Licensor shall
deliver to Atari all Source Materials for the Title and provide Atari with
reasonable assistance in completing development of the Title.  Atari may provide
the Software and Content to a third party developer for completion of the
Title.  In the event Atari elects to have a third party developer complete the
Title, Atari's only payment obligation to Licensor shall be a pro-rated royalty,
and Atari shall only have an obligation to pay Licensor any such pro-rated
royalty, if any, after Atari has recouped any and all of the Milestone payments
paid to Licensor hereunder and all other development costs paid by Atari in
order to complete the Title.  The pro-rated royalty rate shall be computed by
multiplying the royalty rate set forth on Exhibit D by a fraction the numerator
of which is the dollar amount associated with all completed and approved
Milestones and the denominator of which is the total dollar amount paid by Atari
for delivery of the completed Title (i.e., any and all Milestone payments paid
hereunder plus any monies paid to a third party developer).

 
15.1.1  
In the event Atari terminates this Agreement for a material breach by Licensor
after approval of the final Deliverables as set forth in Section 14.4 above or
in accordance with Section 14.5, Atari may, in its sole discretion, within sixty
(60) days of the notice of termination elect to retain all rights licensed to it
hereunder with respect to the Title(s), Software, Ancillary Products, Future
Products and Content.  Licensor shall deliver to Atari all source materials for
the Title.  In accordance with Section 14.4, Atari may retain a reasonable
estimated amount from royalties hereunder, including, but not limited to, any
royalties earned, but for which Atari has not yet rendered an accounting, in
anticipation of damages hereunder.

 
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
12

--------------------------------------------------------------------------------


 
 
15.2  
In the event (i) Atari terminates this Agreement as set forth in Section 14.2,
14.4 or 14.5 and Atari elects not to exercise its rights under Section 15.1, if
any; (ii) Atari terminates this Agreement pursuant to Section 14.3; or (iii)
Licensor terminates this Agreement pursuant to Section 14.1, all rights granted
to Atari by Licensor hereunder shall immediately revert to Licensor subject to
the sell-off period (“Sell-Off Period”) set forth in Section 16.  If Licensor
completes the Title, licenses the Title and/or Software and/or Content, or in
any other manner, now known or hereinafter discovered, invented, or developed,
exploits the Title and/or Software and/or Content, Licensor shall, from first
dollar received from any source, including development dollars, pay Atari the
total amount of the Milestone payments and any other amounts paid by Atari to
Licensor prior to the date of termination.

 
15.3  
Notwithstanding anything to the contrary contained herein, following the
expiration or termination of this Agreement both Atari and Licensor shall
continue to have the right to receive revenues and/or royalties from any and all
licenses, sublicenses, engagements, contracts and agreements entered into
during, or substantially negotiated prior to the end of, the Term for the Title
and Ancillary Products and any extensions hereof and upon any and all
extensions, modifications, renewals and substitutions thereof; and upon any such
resumptions of all such licenses, sublicenses, engagements, and
contracts.  Atari shall have the obligation to continue to pay Licensor per the
royalty and accounting provisions of Exhibit B and the Royalty Addendum
hereof.  Any license, assignment or similar agreement entered into by Atari with
a third party, or third parties, for the Ancillary Products shall survive the
expiration or termination of this Agreement for so long as such license
agreement remains in full force and effect.

 
15.4  
Upon expiration of the Term and reversion of the rights hereunder to Licensor,
Licensor agrees that in consideration of Atari's promotion of the Title, Content
[***] or other derivative products created hereunder, Licensor shall pay Atari
an amount equal to fifty percent (50%) of any Net Receipts and other revenues
received by Licensor in connection with the Title or other product developed
hereunder and distributed by Licensor after the Term.  Licensor shall have the
same accounting and payment obligations in connection therewith as Atari has
hereunder, and Atari shall have the same audit rights as Licensor
hereunder.  For the sake of clarity, Atari shall only be entitled to share in
the revenue in connection with the Title and derivative products created during
the Term, and shall not be entitled to share in any revenue relating to the
Content or games developed after the Term.

 
16.           Sell-Off Period
 
16.1  
Following the expiration or termination of the Agreement in whole or in part,
Atari shall deliver within ninety (90) business days to Licensor a statement
including the number and description of the Title units and Ancillary Products
in Atari's inventory, or licenses or sublicenses presently existing, on hand, on
order or in process before the expiration or termination date.



16.2  
Upon the expiration or termination hereof, Atari shall immediately cease further
exploitation of the license granted herein with respect to the manufacture and
sale of Titles and/or Ancillary Products; provided, however, Atari shall have a
period (the “Sell-off Period”) of [***] after such expiration or termination to
sell off the Titles and/or Ancillary Products remaining in its inventory, on
hand, on order, or in process, before the expiration or termination
date.  Licensor shall be entitled to receive royalties in connection with all
sales made by Atari during the Sell-off Period.



16.3  
Upon the expiration of the Sell-off Period, Atari shall cease to sell the Titles
and Ancillary Products and in a reasonable amount of time shall supply to
Licensor with a list of the inventory of the Titles and Ancillary Products at
such date.



16.4  
In the event that Atari does not sell all of its inventory of the Title and
Ancillary Products during the Sell-off Period, Licensor shall have the option,
to be exercised by giving Atari written notice, within five (5) business days
after the expiration of the Sell-off Period to (i) extend the Sell-off Period
for an additional thirty (30) days, (ii) purchase, at Atari's cost, any and all
of the Title and Ancillary Products remaining in Atari's inventory at the
expiration of the Sell-off Period or (iii) order the destruction of all of the
Title and

 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
13

--------------------------------------------------------------------------------


 


  
Ancillary Products remaining in inventory.  Licensor may extend the Sell-off
Period for any number of additional thirty (30) day periods, and in the event
that Licensor elects not to further extend the Sell-off Period at the end of any
thirty (30) day extension then it shall choose either option (ii) or option
(iii) at such time.

 
17.           Force Majeure
 
Neither party shall be deemed in default of this Agreement to the extent that
performance of their obligations or attempts to cure any breach are delayed or
prevented by reason of any act of God, fire, natural disaster, accident, act of
government, sabotage of material or supplies or any other cause beyond the
control of such party (“Force Majeure”), provided that such party gives the
other party written notice thereof promptly and, in any event, within fifteen
(15) calendar days of discovery thereof. In the event of such a Force Majeure,
the time for performance or cure shall be extended for a period equal to the
duration of the Force Majeure, but not in excess of six (6) months.


18.
Limitation of Liability



EXCEPT FOR BREACHES OF SECTION 13, AND EXCEPT AS PROVIDED IN SECTION 11 WITH
REGARD TO THIRD-PARTY CLAIMS, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY NATURE, FOR ANY
REASON, INCLUDING, WITHOUT LIMITATION, THE BREACH OF THIS AGREEMENT OR ANY
TERMINATION OF THIS AGREEMENT, WHETHER SUCH LIABILITY IS ASSERTED ON THE BASIS
OF CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE, EVEN
IF THE OTHER PARTY HAS BEEN WARNED OF THE POSSIBILITY OF SUCH DAMAGES.  All
remedies provided for in this Agreement are intended to be cumulative, and not
exclusive or in limitation of any other remedies, whether provided in other
provisions of this Agreement or otherwise available under applicable law, except
to the extent remedies are specifically limited by the foregoing sentence.
 
19.           Assignment
 
Atari shall have the right to extend the license granted hereunder to any
subsidiary, affiliated or controlled company and to sublicense any of the rights
granted herein.  Atari shall have the right to assign this Agreement so long as
such assignee agrees to be bound by its covenants and burdens.  Licensor may
assign Licensor’s right to receive royalties under this Agreement at any
time.  Licensor may, upon written approval by Atari, not to be unreasonably
withheld, assign all Licensor’s rights and obligations under this Agreement to
its successor-in-interest upon a Change of Control of Licensor, provided in each
instance that such assignee agrees to be bound by its covenants and
burdens.  Except as otherwise provided above, Licensor may not assign,
sublicense or delegate this Agreement or its obligations hereunder, in whole or
in part, expressly or by operation of law without the prior written consent of
Atari, which Atari may grant or withhold in its sole discretion; provided,
however, that after ninety (90) days after Final Acceptance, Atari shall not
unreasonably withhold or delay such consent.  In the event of any permitted or
consented to assignment, sublicense or delegation by Licensor, Licensor shall
remain primarily obligated and liable under all the provisions of this
Agreement.  Any assignment, sublicense or delegation in violation of the
preceding sentence shall be null and void.  Subject to the foregoing provisions
of this paragraph, this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their successors and assigns.  It is further
understood and agreed that all obligations of exclusivity granted to Atari which
are binding on Licensor hereunder shall also be binding upon any Person
controlling, controlled by or under common control with Licensor, and Licensor
agrees to employ no such legal form or instrumentality, or assist any third
party in any activity, so as to avoid any such obligations, option or right.
 
20.           Notices
 
All notices hereunder shall be in writing and shall be effective upon receipt.
Notices may be sent by any reasonable means, including facsimile. The parties
shall notify each other of their respective facsimile numbers or any changes
thereof or of their addresses for notice; provided that a copy of every notice
sent to Atari shall also be sent to the LIME, LLC – Lawyers for Interactive
Media & Entertainment, 132 Fayerweather Street, Cambridge, MA 02138; attn:
Steven A. Bercu, Esq., facsimile (617) 812-2554.  Unless notice is given to the
contrary, Licensor’s address and facsimile number for notice shall be deemed to
be as shown in Exhibit A of this Agreement.
 
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
14

--------------------------------------------------------------------------------



 
21.           Request for Assurances
 
If at any time during the term of this Agreement Atari determines that it is
questionable whether Licensor will perform any of its material obligations
hereunder, Atari shall be entitled to request from Licensor such written
assurances of due performance as Atari, in its reasonable discretion, shall deem
adequate.  Failure by Licensor to provide assurances in the form requested
within fifteen (15) calendar days after receipt of a written request therefor
shall constitute a material breach of this Agreement.
 
22.           Independent Contractors
 
Licensor shall be deemed to have the status of an independent contractor, and
nothing in this Agreement shall be deemed to place the parties in the
relationship of employer-employee, principal-agent, or partners or joint
venturers.
 
23.           Taxes
 
Licensor shall be responsible for and pay any withholding taxes, payroll taxes,
disability insurance payments, unemployment taxes and all other taxes or charges
on the payments received by Licensor hereunder.  Atari may deduct from any and
all payments hereunder all taxes that Atari is legally required to
withhold.  Atari shall notify Licensor of any such deductions along with the
corresponding payments hereunder.
 
24.           No Agents
 
Licensor represents that it knows of no finder, agent or broker (exclusive of
Licensor’s officers, directors and employees) who (i) participated in any way in
bringing about the within transaction, or (ii) that Licensor reasonably believes
would claim compensation therefor.
 
25.           Governing Law and Consent to Jurisdiction Venue and Service of
Process
 
This Agreement shall be governed by the substantive laws of the State of New
York (without giving effect to its conflict of law rules), all rights and
obligations of the parties of this Agreement and the interpretation,
construction and enforceability hereof shall also be governed by the laws of the
State of New York (without giving effect to its conflict of law rules). Atari
and Licensor agree (i) to submit to the jurisdiction of any State and/or Federal
Court situated within New York County, New York for any action properly brought
pursuant to this Agreement; (ii) to waive any objection they may have now or
hereafter to the venue of any suit brought pursuant to clause (i) above; and
(iii) that service of process may be made by mailing a copy of such process by
registered or certified mail, postage prepaid, return receipt requested to the
served party’s representative as identified in this Agreement, or such other
representative as has been identified as of such time as service is to be made.
 
26.           Waiver
 
Any term or condition of this Agreement may be waived or qualified by a party
entitled to the benefit thereof only by a written instrument executed by such
party.  No omission, delay or failure on the part of either party in exercising
any rights hereunder, and no partial or single exercise thereof, will constitute
a waiver of such rights or of any other rights hereunder.
 
27.           Number and Gender
 
Except as otherwise specified, singular and plural forms, and gender forms, of
pronouns and other words and terms herein shall be deemed interchangeable as
required by the context and the identity of the parties.
 
28.           Other Programs Published by Atari
 
Licensor acknowledges that Atari is in the interactive game business.  Nothing
contained in this Agreement shall be construed to prevent Atari from using,
developing, having others develop, and marketing and distributing and having
others market and distribute, any software or other products similar in function
to the Deliverables but not derived from the Source Code thereof or to obligate
Atari to compensate Licensor in any way therefor.
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
15

--------------------------------------------------------------------------------


 
 
29.           Illegal Acts
 
In no event shall this Agreement be construed as requiring Atari or Licensor to
commit any unlawful act or acts whatsoever.
 
30.           Severability
 
In the event that any court of competent jurisdiction declares any portion of
this Agreement to be invalid or otherwise unenforceable, the remainder of this
Agreement shall remain in force and shall be unaffected by such invalidity or
unenforceability.
 
31.           Entire Agreement
 
This Agreement, along with the exhibits, schedules and addenda referenced
herein, which are hereby incorporated by reference, constitutes the entire
agreement between the parties pertaining to the subject matter hereof and
supersedes all prior and contemporaneous agreements, negotiations and
understandings, oral or written. This Agreement may be modified only by an
instrument in writing duly executed by both parties.
 
32.           Submission Not An Offer
 
This document shall not be deemed an offer and shall not be binding unless
signed by a duly authorized officer of all named parties.
 
 
AGREED AND ACCEPTED:
 
 
ATARI INTERACTIVE, INC.
 
RED MILE ENTERTAINMENT, INC.
                   
By:
/s/  
By:
/s/
Print
   
Print
 
Name:
Phil Harrison  
Name:
Simon Price          
Title:
President  
Title:
President          
Date:
6/23/2008  
Date:
6/20/2008

 
 


--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
16

--------------------------------------------------------------------------------




EXHIBIT A
CONTRACT INFORMATION
 

--------------------------------------------------------------------------------

 

Name of Title:  HEROES OVER EUROPE
 
 

I. Information Regarding Licensor:
 
Licensor’s Name
Red Mile Entertainment, Inc.

 
Address
223 San Anselmo Ave., Ste. 3

 
 
San Anselmo, CA 94960

 
Fax Number
(415) 339-4251

 
Phone Number
(415) 339-4240

 
Type of legal entity
Corporation

 

State/Country of Incorporation or Organization:  Delaware
 
TIN:
20-4441647

 
Contact:

 
        Name:
Chester Aldridge

 
        Title:
Chairman/CEO

 
        Direct dial:
(415) 339-4241

 
        Email:
chester@redmileentertainment.com

 
II. Support Schedule:

 
Licensor shall provide consultation to Atari’s employees, from time to time, as
necessary to solve consumer problems with installation and/or use of the Title;
provided, however, that Atari shall in all cases (i) be the first point of
contact with end users of the Title, (ii) shall make reasonable efforts to
identify and solve routine issues concerning installation and basic operation of
the Title by such end users, and (iii) provide other primary-level support to
end users.
 
III. Credits:

 
A.
Screen Credit.  The Title shall display, each time execution begins, an opening
Atari Interactive logo followed by a “splash” screen identifying Licensor as the
owner of the underlying property and, if requested by Licensor, a further
“splash” screen identifying Licensor or its third-party contractor as the
developer of the Title.  In the event that Atari chooses, in its sole
discretion, to display any credits when the user terminates execution of the
Title, then Atari shall include appropriate credits for Licensor (and, if
requested by Licensor, its third-party development contractor).

 
B.
In-Game Credit.  Atari shall include, in the menu-accessible credits included in
the Title, credits identifying Licensor as the owner of the underlying property
and, if requested by Licensor, Licensor or its third-party contractor as
developer of the Title.

 
C.
Advertising.  Atari may at its sole discretion include a name, trademark or
symbol relating to Licensor in any advertising for the Title.

 



--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
1

--------------------------------------------------------------------------------




EXHIBIT B
MILESTONE, DELIVERABLE AND PAYMENT SCHEDULE

--------------------------------------------------------------------------------


HEROES OVER EUROPE




PS3, X360, PC
No.
 
Milestone Date
 
Deliverable Description
Publishing Fee (US$) Due Upon Approval of Deliverable
 
1
[***]
Signing
 
 
[***]
 
2
[***]
GDD & TDD delivered
 
[***]
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables included in this Milestone and acknowledgment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
 
[***]
 
3
[***]
Alpha
[***]
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables included in this Milestone and acknowledgment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
 
[***]
   
[***]
Pre-Beta
 
- Localization Kit ready for full usage and implementation (but allowable for
minor adjustments based on game finalization and delivery of the Beta MS)
 
- Integration Kit
 
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables included in this Milestone and acknowledgment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
 
[***]
 

 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
1

--------------------------------------------------------------------------------


 
 
 
 
4
[***]
Consumer demo for PSN/XBL/PC covermount submitted for approval.
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables included in this Milestone and acknowledgment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
 
[***]
 
5
[***]
Beta
 
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables included in this Milestone and acknowledgment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
 
[***]
 
6
[***]
PSN/XBL/PC covermount demo approved.
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables included in this Milestone and acknowledgment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
 
[***]
 
7
[***]
Gold Master Submission
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables included in this Milestone and acknowledgment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
 
[***]
 

 
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
 
2

--------------------------------------------------------------------------------


 
 
 
8
[***]
Gold Master Approval (excluding the Non-EFIGS Localizations)(as defined in
Exhibit C); full source and archival delivery including highest-resolution a/v
assets
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables included in this Milestone and acknowledgment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
 
[***]
 
9.
[***]
Gold Master Approval - Non-EFIGS Localizations and full source and archival
delivery in connection therewith
- evidence in a form reasonably acceptable to Atari of payment to Transmission
Games of all amounts payable to Transmission Games in connection with
Deliverables included in this Milestone and acknowledgment executed by a duly
authorized officer of Transmission Games of receipt of such amounts.
 
[***]
     
TOTAL
[***]
 





Completion Bonus, if applicable (in accordance with Exhibit D):
[***]
   



Schedule 1


[***]



--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
 
 
3

--------------------------------------------------------------------------------


 


EXHIBIT C
SPECIFICATIONS
 

--------------------------------------------------------------------------------


 
HEROES OVER EUROPE






 
Localizations (Licensor to perform integration services, in each case in
accordance with and subject to Section 1.11): U.K. English, French, Italian,
German, Spanish, Korean, Traditional Chinese, Japanese, and, in accordance with
Section 1.11 and for PC Platform only, Russian and Polish.  The Korean,
Traditional Chinese and Japanese Localizations shall be referred to herein as
the “Non-EFIGS Localizations”.
 
 
Heroes over Europe is the sequel to the successful WWII arcade flight
sim/shooter, Heroes of the Pacific. [***]
 


Definitive GDD and TDD to be delivered with Milestone 2.


Content recoupable as a “Recoupable License Content” cost:  all costs incurred
by Atari for creating or licensing content, technology or elements incorporated
in, integrated into or embodied in the Title, including but not limited to the
costs of the costs of preparing translations of audio-visual assets to be
integrated in creating Localizations.
 



--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
1

--------------------------------------------------------------------------------






EXHIBIT D
COMPENSATION SCHEDULE
 

--------------------------------------------------------------------------------



 
HEROES OVER EUROPE
 
I. Budget:

 
Subject to the terms and conditions of this Agreement, the Budget for creating
the Title shall be Seven Million Two Hundred Fifty Thousand United States
Dollars (U.S. $7,250,000.00), which Atari has or shall pay to Licensor as
Milestone payments pursuant to the Milestone, Deliverable and Payment schedule
contained in Exhibit B, all of which (together with the Completion Bonus) shall
be fully recoupable advances against royalties, if any.  Atari shall pay
Licensor each Milestone payment within thirty (30) days after the date on which
Atari accepts (pursuant to Section 2.1) the associated Milestone.  In addition,
Atari shall pay Licensor the Completion Bonus in the event that (i) the Gold
Master approval date for all Title Platform versions occurs by [***] and (ii)
the average Game Ranking Score for the PlayStation 3 and Microsoft Xbox 360
Title Platform versions is at least [***].
 
Notwithstanding anything to the contrary herein, Atari agrees to satisfy a
portion of the foregoing Milestone payment obligation to Licensor with respect
to the first Milestone (“Signing”) by paying [***] associated with such first
Milestone, earned by Licensor and payable by Atari upon execution of this
Agreement and in any case with confirmation of wire transmission of funds to be
provided no later than June 24, 2008 directly to Developer on behalf of Licensor
and on Licensor’s account in accordance with the Developer wire instruction set
forth below.  The balance of the first Milestone payment shall be payable
directly to Licensor upon execution of this Agreement, in accordance with the
Licensor wire instruction set forth below, and in any case with confirmation of
wire transmission of funds to be provided no later than June 24, 2008.
 
Developer wire instruction:
 
[***]


 
Licensor wire instruction:
 
[***]
 
II. Royalties:

 
Subject to the terms and conditions of this Agreement, including any Royalty
Reduction, Atari shall pay Licensor a royalty, subject to the Late Adjustment
(if applicable) of [***] and, in the case of Net Receipts of the Exclusive
Derivative Products, [***], provided in each instance that:  (a) Atari shall
first recoup all payments made to Licensor as set forth under Section I (Budget)
of this Exhibit and all Recoupable Content Costs, such recoupment to be at the
rate of [***]; and (b) the foregoing [***] rates for the payment and recoupment
of royalties by Atari shall be increased to [***] in the event that (i) the Game
Ranking Scores for each of the PC, PS3 and Xbox 360 Platform Title versions
average [***] or better and (ii) the Gold Master approval date for all Title
Platform versions occurs by February 20, 2009.   All Platform Title versions,
and all SKUs of each such Title version, shall be cross-collateralized for
purposes of recoupment by Atari of payments made to Licensor under Section I
(Budget) above.
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 


1

--------------------------------------------------------------------------------


 


 
EXHIBIT E
FORM OF DELIVERABLE APPROVAL/DISAPPROVAL FORM


 
 
 
This document represents official notice to Licensors/Contractors
of approval or disapproval of submitted Deliverables.
 
  o Deliverable Approved
 
  o    Deliverable Rejected





Licensor Name:
 
Game:
 
Platform:
 
Date Submitted by Licensor/Contractor:
 
Contract Payment Date:
 
Payment Amount:
 
Deliverable/Milestone Number:
 



Comments:

 



Signatures required:


1.  Producer: __________________________________________Date:___________________


     Print Name: __________________________________________


2.  Exec. Producer: _____________________________________Date:__________________


3.  Legal:
_____________________________________________Date:____________________




COPY TO FINANCE
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
 
 
1

--------------------------------------------------------------------------------


 

 
EXHIBIT F
FORM OF INDUCEMENT LETTER
 


 
[***]
 
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
1

--------------------------------------------------------------------------------


 
 
 
GLOSSARY ADDENDUM

--------------------------------------------------------------------------------

 
“Alpha” means a code- and feature-complete version of the Title, ready for full
testing.  Without limiting the generality of the foregoing, for the Alpha
version of the Title: all features are functional and the Title can be played
from beginning to end in all modes using all options; a small percentage of
placeholder assets (art, music, sound, full-motion video/cinematics, etc.) is
acceptable; can have bugs and crashes, but cannot have missing assets that
prevent access to testing game features, modes, or options; for most games, this
will be the first version submitted to QA for full testing; and (in the case of
console-platform versions) Title is potentially ready for pre-tech submission to
the applicable third-party platform manufacturer.
 
“Ancillary Products” shall mean any and all ancillary products, including but
not limited to, hint books, strategy guides, photographs, posters and toys
derived from, based on, or in any way related to, the Title, and, only if in
production, in negotiation or commercially released prior to one (1) year
following expiration or earlier termination of the Term, any motion pictures and
television shows derived from, based on, or in any way related to, the Title.
 
[***]
 
“Atari’s Representative” shall mean Robert Stevenson, or such other individual
or individuals who may be appointed from time to time by Atari to coordinate
with Licensor on behalf of Atari with respect to this Agreement.
 
 “Background Intellectual Property” shall mean the Intellectual Property of
Licensor identified under the heading “Background Intellectual Property” in
Exhibit A.
 
“Beta” means a version of the Title in which all art, design, and code are
complete.  Without limiting the generality of the foregoing, for the Beta
version of the Title: all art is final, design tuning is completed, and all
gameplay is fully functional and more robust than Alpha; in the event that
Milestones require simultaneous delivery of foreign-language localized versions
of the Title, or in the event that the Title contains multiple languages, all
languages must be implemented; some minor play balancing and game tuning remain;
and (in the case of console-Platform versions) Title is ready for pre-tech
submission to the applicable third-party Platform manufacturer.
 
“Budget” shall mean the development budget set forth under the “Budget” heading
of the Compensation Schedule (Exhibit D).
 
“Change of Control” shall mean a change of ownership or control of Licensor or
of its business performing the work that is the subject matter of this
Agreement, such that: (i) a single Person having direct or indirect majority
ownership or control of Licensor ceases to have such ownership or control, (ii)
there is a change of more than fifty percent (50%) in the composition of any
group of Persons having direct or indirect majority ownership or control of
Licensor, but not including changes which merely substitute a Person with
another Person under common ownership or control with the Person removed, or
(iii) Licensor sells substantially all of its business or that portion of its
business, or substantially all of the assets of such business or portion,
associated with the subject matter of this Agreement to a Person unaffiliated
with Licensor.
 
“Confidential Information” shall mean all information relating to the
Deliverables and Title or to the business of either party to this Agreement and
their respective affiliates, including without limitation the existence of the
Deliverables or Title, either party’s involvement with the Deliverables or
Title, the terms of this Agreement or of any contract, subcontract, or other
agreement, relationship or arrangement relating to services or materials of any
nature to be provided with respect to the Deliverables or Title, the identities
of the Persons providing such services and materials and the terms under which
such services or materials are provided or to be provided, the identity of
customers and prospects of either party or its affiliates, development or
marketing plans for the Deliverables or Title or for any other product of either
party or its affiliates, cost information, specifications, computer programs and
related Source Code and Design Documentation, engineering notebooks, drawings,
patent disclosures and applications and their status, presentations regarding
the Deliverables or Title, market studies, sales information, nonpublic
financial information, and any other information designated in writing or
identified in this Agreement as confidential, provided, that no Intellectual
Property that Atari owns pursuant to Section 4 shall be deemed Confidential
Information of Licensor.
 
“Content” shall mean any and all Intellectual Property Rights in and to that
certain property currently known as “Heroes over Europe”, including, but not
limited to, the name and trademark of the Title, storylines, characters, names,
symbols, titles, logos, artwork, music, game concept, designs, visual
representations and likenesses, worlds, and universe of the Title, i.e., the
content of the Title.
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
 
1

--------------------------------------------------------------------------------


 
 
“Credit Schedule” shall mean the list of credits and/or notices set forth under
the “Credits” heading of Exhibit A.
 
“Deliverable” shall mean an item identified as a deliverable in the Milestone,
Deliverable and Payment Schedule in Exhibit B.
 
“Derivative Work” shall mean a work which is based upon one or more preexisting
works, such as, but not limited to, a revision, enhancement, modification,
translation, abridgment, condensation, expansion, transfer to another medium, or
any other form in which such preexisting works may be recast, transformed or
adapted, and which, if prepared without authorization of the owner of the
copyright in such preexisting works, would constitute a copyright infringement.
For purposes hereof, Derivative Work shall include any compilation that
incorporates such a preexisting work.
 
“Design Documentation” shall mean all technical documentation in connection with
the Deliverables or Title, including without limitation specifications, designs,
descriptions, flow charts, Source Code, data dictionaries, data structure
descriptions, file layouts, schematic diagrams, timing diagrams, circuit
layouts, chip plots, chip masks, drawings and blueprints.
 
“Developer” shall mean Transmission Games.
 
[***]
 
“Development Aids” shall mean any device, programming, documentation, media or
other materials, including compilers, “workbenches,” programming tools, and
higher-level or “proprietary” languages used by Licensor or required by Atari
for the development, maintenance and implementation of any Deliverables or
Title.
 
“DLC” shall mean any downloadable content that Developer may create for the
Title, intended to enhance or promote the Title, which Atari may offer to end
users either for sale or as free bonus or promotional content.  For the
avoidance of doubt, DLC shall be deemed to be part of the Title for purposes of
this Agreement.
 
“Exclusive Derivative Products” shall have the meaning provided in Section 4.7.
 
“Final Acceptance” shall mean Atari’s acceptance pursuant to Section 2.1 of this
Agreement of the final Milestone to be accepted under the Milestone Schedule.
 
“Final Delivery Date” shall mean the date on which the final Deliverables must
be delivered to Atari as set forth on the Milestone Schedule.
 
[***]
 
“Game Ranking Score” means, for the applicable Title Platform version, the score
(expressed as a percentage) determined by averaging all rankings for the
applicable Title Platform version appearing on the Metacritic
(http://www.metacritic.com) website on the date that is ninety (90) days
following the Initial Release of the applicable Platform Title version in the
earlier to occur of the Domestic Territory or the International Territory.
 
“Game Type” means a World War II air-combat flight simulation.
 
 “Gold Master” means the version of the Title unconditionally approved by the
applicable platform manufacturer (or, in the case of personal computer titles,
by Atari as being completely bug-free and ready for commercial manufacture), as
complete and suitable for release into the final manufacturing process for
commercial release as an Atari product.  Without limiting the foregoing, the
Gold Master shall be readily manufacturable on the media appropriate for all
applicable platforms and readily playable on such platform(s) without material
defects from such media
 
“Holdback Period” means the period from the Effective Date until [***] following
Initial Release.
 
“In-House” means Licensor’s self-publishing of a product and sale of product
inventory directly to a retailer or distributor without the involvement of any
third party publisher; provided, for the avoidance of doubt, that In-House
publishing may include the provision of Distribution Services (as defined below)
only by third-party publisher(s).  
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
2

--------------------------------------------------------------------------------


 
As used herein, “Distribution Services” shall mean the distribution of physical
and/or electronic Title units within the applicable territory, consistent with
standard industry practices and excluding responsibility for marketing or
manufacturing such Title units.
 
“Initial Release” in connection with a specified subject matter, shall mean the
first commercial shipment of manufactured units of such subject matter sold to
the trade for ultimate resale to consumers.
 
“Integration Kit” shall have the meaning provided in Section 1.11.
 
“Instructional Materials” shall mean the printed materials intended for customer
or end-user use, including without limitation user’s manuals and instructions
for using the Deliverables or Title.
 
“Intellectual Property Right” shall mean the rights in and to, including,
without limitation, the right to use and to exclude others from access to or use
of, Intellectual Property.
 
“Intellectual Property” in connection with a specified subject matter shall mean
all U.S. and foreign patents, trade secrets, Technology, trademarks, trade
names, copyrights, moral rights, designs, rights of publicity, mask work rights,
utility models, and other industrial or intangible property rights of a similar
nature; all grants and registrations worldwide in connection with the foregoing
and all other rights with respect thereto existing other than pursuant to grant
or registration; all applications for any such grant or registration, all rights
of priority under international conventions to make such applications and the
right to control their prosecution, and all amendments, continuations, divisions
and continuations-in-part of such applications; and all corrections, reissues,
patents of addition, extensions and renewals of any such grant, registration or
right.
 
[***]
 
 “Late Adjustment” means a reduction in the otherwise applicable royalty rate
equal to 0.5% of Net Receipts for each month or portion thereof beyond the
scheduled delivery date that an approved Title Platform version Gold Master is
delivered.
 
“Licensor Insolvency Event” has the meaning provided in Section 14.5.
 
“Licensor Trademarks” means the RED MILE trademark, trade name and logo.
 
“Localization” means any translation of the Title to another broadcast standard
(i.e., NTSC to PAL) and/or to a language other than United States English.
 
“Localization Kit” has the meaning provided in Section 1.11.
 
“Marketing Budget” means the overall budgeted marketing plan for the Title,
including but not limited to items such as MDF (as defined in the Royalty
Addendum); coop advertising; creation and production of creative, marketing,
advertising and promotional assets and elements; web advertising; print
advertising; television and radio advertising; cross-promotional initiatives,
public relations; email marketing; media buys; and press tours.
 
“Milestone Delivery” shall mean delivery by Licensor to Atari of all materials
specified for a particular Milestone, as set forth in the Milestone Schedule.
 
“Milestone Schedule” shall mean the schedule of development increments with
respect to this Agreement (each a “Milestone”), as set forth under the
Milestone, Deliverable and Payment Schedule in Exhibit B.
 
“Object Code” shall mean computer instructions, expressed substantially or
entirely in binary form, which are directly executable by a computer after
suitable processing but without intervening steps of compilation or assembly.
 
“Person” shall mean a natural person, a corporation, a partnership (general or
limited), a joint venture, an association, a trust or any other organization or
entity including a government or political subdivision or an agency or
instrumentality thereof.
 
“Platforms” shall mean the Sony Playstation 3, Microsoft Xbox 360 and Windows
personal computer (PC) platforms, and their respective successor platforms.
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
 
3

--------------------------------------------------------------------------------


 
 
“Port” means any conversion, transfer or re-work of the Title to operate on any
platform other than the Platforms, and includes all SKUs of the
converted/transferred/reworked Title appearing on each such new platform
 
“Program Error” means any material deviation from the Specifications that has
not been agreed upon by Atari and Licensor, in writing, or any material
deviation from commonly accepted standards for normal and correct operation of
game software programs, including, but not limited to, events or occurrences
where the Title abnormally ceases functioning, produces incorrect or misleading
information, erroneously interprets information given to it, or is subject to
repeatable phenomena which render the Title commercially unsuitable.
 
“Recoupable Content Costs” means the cost of licensed and/or created content
negotiated and/or secured by Atari for or in connection with the Title, the cost
of which is to be recouped from royalties payable to Licensor hereunder, as
specified in Exhibit C.
 
[***]
 
“Royalty Reduction” shall have the meaning provided in Section 2.2.
 
“Sell-off Period” shall have the meaning provided in Section 16.2
 
“Sequel” means a subsequent product in any medium continuing the course of the
story (or representing an earlier phase of the story, commonly referred to as a
“prequel”) begun in the Title or derived from the Title and based upon similar
themes.
 
“Software” shall mean any and/or all of the following:  computer Source Code,
generic code, Object Code, engine, developer's tools and technology, graphic
materials, art work, story lines, music, sound effects, documentation, user
manuals and all other materials, created or developed by or on behalf Licensor
as part of its services to create a Title.
 
“Source Code” shall mean computer programming code, other than Object Code, and
related documentation and comments which may be printed out or displayed in a
form readable and understandable by a programmer of ordinary skill.
 
“Source Materials” shall mean all Source Code and/or Development Aids and/or
other Software, together with applicable documentation, in each case as and to
the extent necessary to support and maintain all aspects of any Deliverables or
Title or, if applicable, complete development of the Title.
 
“Specifications” shall mean the specifications set forth in Exhibit C hereto.
 
“Support Schedule” shall mean the list of support obligations set forth under
the “Support Schedule” heading of Exhibit A.
 
“Technology” shall mean all discoveries, inventions, writings, know-how,
designs, techniques, methods, formulae, algorithms, procedures and all knowledge
or other information, whether or not the subject matter thereof is patentable,
copyrightable or eligible for mask work protection, which are incorporated in or
used in designing, developing or modifying the Deliverables or Title or any
hardware or software component thereof, or are known or become known to Licensor
and are useful in connection therewith, excluding subject matter in the public
domain as of the date hereof or which hereafter enters the public domain through
no fault of Licensor.
 
“Transmission Games” means IR Gurus Interactive Pty Ltd, d/b/a Transmission
Games, a company organized under the laws of Australia with a principal place of
business at Level 3, 355 Spencer Street, West Melbourne, Victoria 3003
Australia; facsimile: +613 9328 8332.
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 

4

--------------------------------------------------------------------------------


 
ROYALTY ADDENDUM

--------------------------------------------------------------------------------


 
1.           Royalty Provisions
 
Subject to the provisions of this Addendum, Atari shall pay as royalties on the
Title the amounts identified as royalties in the Compensation Schedule (Exhibit
D) of this Agreement.
 
1.1
Advances. Any payments designated in the Compensation Schedule as advances shall
be fully recoupable against earned royalties, and shall be non-refundable,
except as otherwise expressly provided in this Agreement, including without
limitation in Section 2.2 and 14 of the Agreement.

 
1.2
Backup, Promotional and Complimentary Copies; Close Outs. No amount shall be
credited or paid hereunder (i) with respect to any receipts from copies of Title
distributed by Atari to existing customers as replacement or corrected copies,
whether provided to such customers under a recall, warranty or maintenance
policy or otherwise; (ii) with respect to any receipts from copies supplied for
promotional or demonstration purposes to the press, trade, sales
representatives, Licensor or potential major accounts; (iii) with respect to
complimentary copies provided to Licensor; (iv) with respect to Close Out Sales
made by Atari or (v) on the sale of any Units of the Title where the price Atari
(or its Affiliate or other third party distributor) charges its retail customers
for such Units is less than ten dollars ($10.00) for console or ($5.00) for
personal computer (PC).

 
1.3
Samples and Locked Copies.  Without limiting the foregoing, it is further
understood and agreed (i) that no royalties shall be paid hereunder with regard
to any “sampler” product that Atari may distribute containing demonstration
subsets of a Title, and (ii) that in the event Atari shall distribute “key
locked” or similar demonstration products containing a full implementation of a
Title which is originally provided in a state inaccessible to the user, (x) no
royalty shall be payable with respect to such Title unless and until the user
agrees to pay to unlock such Title or otherwise render it accessible, and (y)
the Net Receipts with respect to such Title when so unlocked or otherwise
rendered accessible shall be subject to deduction of any amount which thereby
accrues to Atari’s dealers or distributors as a result thereof.

 
1.4
Royalties After Cancellation by Atari. Should Atari elect to use any of
Licensor’s work product created pursuant to this Agreement in a product released
subsequent to cancellation of this Agreement under Section 14.1 of this
Agreement, Licensor shall be entitled to such reduced royalties, as determined
by Atari in good faith, based upon the proportion of Licensor’s work product
used in Atari’s final release of such product.

 
1.5
Special Accounting Rules.

 
1.5.1           International Sales.
 
 
[1]
For sales outside the United States (the “International Territory”) for which
Licensor is entitled to a royalty based on a percentage of the sale price, Atari
will make payment to Licensor in U.S. Dollars based upon the exchange rate in
effect on the day Atari receives the receipts of the sale.

 
 
[2]
If the payment of royalties to Licensor for sales in any country of the
International Territory is blocked or subject to restrictions by governmental
authorities, such royalties may either be held in the blocking or restricting
country (if permitted by local regulations) or may be removed from such country
and paid to Licensor, subject to whatever restrictions, limitations and/or taxes
may be imposed by the government of such country. In no event shall Atari be
responsible to protect the value of sums against currency fluctuation, effects
of inflation, or other economic or monetary adjustment.

 
 
[3]
If the government of a country in the International Territory requires a
reduction in the royalty rate set forth in this Agreement as a condition of
approving the payment of royalties to Licensor, Licensor agrees to reduce such
rate for that country so as to provide for the maximum royalty payment allowed
by such government.

 
 
[4]
When deemed reasonably necessary by Atari, Licensor shall enter into separate
agreements with subsidiary, affiliated or controlled companies of Atari for the
purpose of facilitating the payment of royalties.

 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
1

--------------------------------------------------------------------------------


 
 
 
 
1.5.2
Atari Bundled Transactions. If Atari sells or licenses a Title containing the
Deliverables developed under this Agreement with other works or products,
supplied by Atari, in a package or on a single medium for a single price
(“Bundled”), any royalties due to Licensor based upon Net Receipts of the Title,
for each Title so sold or licensed shall be computed based on Atari’s Net
Receipts for the entire package or medium, adjusted as follows. The royalties
computed based upon Net Receipts for such package or medium shall be multiplied
by the then current suggested retail price of the Title, and the result shall
then be divided by the sum of the then current suggested retail prices of all
the works and products, including the Title, that Atari includes in such package
or medium. Atari shall establish a reasonable estimate of the suggested retail
price for any Bundled work for which there is no prevailing suggested retail
price and use that value as the suggested retail price of the work for the
purposes of the royalty calculation defined in this Section. In establishing a
reasonable estimate of the suggested retail price for works that have no
prevailing suggested retail price, Atari shall assure that such estimate is
reasonably related to the value or the sales potential of the work and is
consistent with suggested retail prices customarily charged in the industry.

 
1.6
Distribution by Other Means. In the event any Title shall be distributed in any
medium or by any means for which the calculation of royalties is not provided
for hereunder, but for which royalties are not excluded hereunder, the parties
hereto shall be obligated to negotiate with each other in good faith as to a
fair and reasonable royalty which shall be applicable with respect thereto,
which royalty shall be commensurate with the royalty rates otherwise provided
hereunder with respect to such Title, taking into account any differences in
costs and revenues attributable to the change in media or distribution means.

 
2.           Accounting and Audit
 
2.1
Quarterly Accounting. Reporting and payment with respect to royalties shall be
on a calendar quarterly basis. Prior to payment, Atari shall (i) deduct from
royalties any taxes, duties or other amounts required by law to be withheld by
Atari; (ii) deduct or credit such amount, if any, as shall be necessary to
maintain a reserve for returns equal to thirty percent (30%) of the Average
Quarterly Royalty (such reserve to be adjusted as soon as practicable and at
least on a twelve (12) month rolling basis and finally liquidated when the last
royalty payment hereunder is made); (iii) recoup from the royalty any amounts
designated as advances against royalties which are then recoupable under the
terms of such designation; and (iv) deduct any additional or other amounts
expressly deductible or withholdable from royalties hereunder. Within sixty (60)
days after the close of each calendar quarter, beginning with the first calendar
quarter in which any royalties are due hereunder, Atari shall provide Licensor
with a written statement showing the Gross Sales and Net Receipts for such
calendar quarter, a calculation of the royalties payable to Licensor in respect
of such period. Each such statement shall be accompanied by payment of the
amount of royalties due. Licensor shall be deemed to have consented to all
accountings rendered by Atari and each such statement of accounting shall be
conclusive, final and binding, unless specific objection in writing, stating the
basis thereof, is given by Licensor to Atari within one (1) year after the date
it was rendered. No claim concerning a statement or other account rendered by
Atari may be made unless asserted within one (1) year after the date of Atari’s
notice rejecting such objection or, if Atari fails to give such notice of
rejection, within one (1) year after the sixtieth (60th) day following
Licensor’s written objection.

 
2.2
Examination Rights. Licensor shall have the right, to be exercised not more than
once per calendar year and upon not less than ten (10) business days prior
written notice to Atari, through an independent public accounting firm
reasonably acceptable to Atari, to examine the books, records and accounts of
Atari relating to Atari’s sales of the Title and Collateral Merchandise, for the
purposes of verifying Atari’s compliance with the terms and conditions of this
Agreement.  All information made available to Licensor’s representative in any
such examination shall be and be treated as Confidential Information, and prior
to any such examination, Licensor’s representative shall enter into an
appropriate confidentiality agreement with Atari.  Each such examination shall
not exceed three (3) days in duration and shall be conducted during regular
business hours, in such manner as not to interfere unduly with the business of
Atari.  Licensor’s representative shall report to Licensor solely whether
Licensor has been overpaid, underpaid or properly paid for the period subject to
examination.  The expenses of examination pursuant to this Addendum Section 2.2
shall be borne by

 
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
2

--------------------------------------------------------------------------------


 
 
 
Licensor; provided, however, that Atari shall be charged for the expense of any
such examination that establishes an underpayment of Licensor in excess of ten
percent (10%) of the amount due for the period subject to examination.  In the
event that such examination reveals any overpayment by Atari, Licensor shall
refund such overpayment within thirty (30) days following Licensor’s receipt of
such examination results.

 
2.3
Payment of Discovered Underpayment.  With respect to any claim by Licensor that
additional monies are payable by Atari to Licensor pursuant to this Agreement
based upon such an examination, Atari shall not be deemed in breach of this
Agreement if, within thirty (30) calendar days after Atari’s receipt of any
written claim that additional monies are due and payable, together with a copy
of the audit report prepared in connection with such audit, Atari shall either:
(i) pay such additional monies so claimed by Licensor; or (ii) contest such
claim, in whole or in part, by written notice sent to Licensor.

 
2.4
Audit Prior to Dispute Resolution.  Licensor further agrees that as a condition
to proceeding with any action or adjudication concerning Atari’s failure to pay
Compensation under this Agreement, Licensor shall first be obligated to conduct
an examination in accordance with Section 2.2 of this Addendum.

 
3.           Certain Definitions
 
For purposes of this Addendum, the following terms shall be understood as
defined below:
 
 “Average Quarterly Royalty” shall mean the mean quarterly royalty amount for
those of the four (4) most recent calendar quarters for which royalties have
been reported under this Agreement.
 
“Chargebacks” means, with respect to the Title or the Exclusive Derivative
Products, as applicable, after the Initial Release, deductions taken by a
retailer from or off such retailer’s wholesale invoice for units of such Title
or the Exclusive Derivative Products, as applicable for price protection and
markdowns, plus an additional four percent (4%) of Gross Receipts deducted in
order to reflect retailer-level deductions taken for shortages, shipping errors,
fines, bad debt, defective items, early payment, volume discounts, and similar
items
 
“Close Out Sale” shall mean any sale of a product at a price thirty three and
one third percent (33 1/3%) or more below Atari’s standard wholesale “A” price
made with the intention of discontinuing the product in question and liquidating
inventory.
 
“Gross Receipts” means the actual amounts received by Atari or (without
duplication) its affiliates for sale or sublicensing of the Title or the
Exclusive Derivative Products, as applicable, to any third-party.
 
“Manufacturing Costs” means the costs of manufacturing and packaging, including
license fees, royalties and other consideration payable to any (if any) Platform
manufacturers (e.g., Sony, Nintendo, and Microsoft), shipping and handling,
insurance, and customs and brokerage fees.
 
“MDF” means, with respect to the Title or the Exclusive Derivative Products, as
applicable after the Initial Release, the deduction taken by a retailer from or
off such retailer’s wholesale invoice for units of the Title or the Exclusive
Derivative Products, as applicable for amounts spent by such retailer for the
provision of marketing materials and tools to promote the Title or the Exclusive
Derivative Products, as applicable or amounts paid by distributors of the Title
or the Exclusive Derivative Products, as applicable to such retailer for the
same, it being understood and agreed that MDF is to be calculated over the
commercial life of the Title or the Exclusive Derivative Products, as
applicable.
 
“Net Receipts” means Gross Receipts, less only the Manufacturing Costs,
Chargebacks, MDF, Returns, Licensed Content costs, content creation costs, and
license fees, provided that any costs for Licensed Content and/or other
Atari-provided content that are deemed Recoupable Content Costs shall not be
deducted when calculating Net Receipts.
 
“Returns” means defective, overstock and other returns and markdowns, price
protection and the like given in lieu of returns.
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 


 
3

--------------------------------------------------------------------------------




 
Schedule 9.3


Security Interests






 
1.      Licensor has entered into a Credit Agreement with Silverbirch, Inc.
which is secured by all personal property of Licensor. 

 
 
2.      Licensor has entered into a Revolving Line of Credit Agreement with
Tiger Paw Capital Corp. which is secured by all personal property of Licensor.

 

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

[***]
A series of three asterisks within brackets denotes the omission of material
pursuant to a request for

 
confidential treatment.  Such omitted material has been filed separately with
the Securities and Exchange Commission.



HoE Publishing Agreement – Execution Copy 
 
4
 
 
 
 
 